IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


FREDDY LEE PARRISH, JR. v. DAVID MILLS, STATE OF TENNESSEE

                Direct Appeal from the Circuit Court for Lauderdale County
                           No. 5992 Joe H. Walker, III, Judge



                   No. W2005-02196-CCA-R3-HC - Filed January 31, 2006




The Petitioner, Freddy Lee Parrish, Jr., appeals the trial court’s denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court pursuant
to Rule 20, Rules of the Court of Criminal Appeals. The State’s motion is granted. The judgment
of the trial court is affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN and J.C.
MCLIN , JJ. joined.

Freddy Lee Parrish, Jr., pro se.

Paul G. Summers, Attorney General & Reporter; Seth P. Kestner, Assistant Attorney General, for
the appellee, the State of Tennessee.



                                   MEMORANDUM OPINION


        It appears from the pleadings before this Court that, in 1999, the Petitioner Freddy Lee
Parrish, Jr., entered guilty pleas in the Gibson County Circuit Court to two counts of aggravated
burglary, one count of theft of property valued over $1,000 but less than $10,000, and one count of
aggravated robbery. For these convictions, the Petitioner received an effective sentence of fifteen
years incarceration.


                                                  1
         On August 16, 2005, the Petitioner filed an application for habeas corpus relief in the
Lauderdale County Circuit Court. As grounds for habeas corpus relief, the Petitioner claimed that
the judgments of conviction reflected that he would be eligible for parole after service of thirty
percent of his sentence. He alleged that, after his incarceration, he was placed on involuntary
segregation pursuant to Department of Correction policy, thereby increasing his parole eligibility
indefinitely pursuant to section 40-35-501(l)(2), Tennessee Code Annotated. Petitioner asserted that
operation of section 40-35-501(l)(2) invalidated the terms of his plea agreement rendering the
judgments of conviction void. Additionally, Petitioner argued that section 40-35-501(l)(2) is
unconstitutional. By order entered August 16, 2005, the trial court denied habeas corpus relief,
finding that the Petitioner’s sentence had not expired and that the trial court “had jurisdiction to
sentence the defendant in the manner which the defendant was sentenced.” The court further found
that the court did not have jurisdiction if the petition were treated as one seeking post-conviction
relief. A timely notice of appeal document was filed. The Petitioner is currently confined at the
West Tennessee State Prison in Henning, Tennessee.

         In this state, the grounds upon which habeas corpus petitions are granted are narrow. Habeas
corpus relief only addresses detentions that result from void judgments or expired sentences. See
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). A judgment is void “only when ‘[i]t appears
upon the face of the judgment or the record of the proceedings upon which the judgment is rendered’
that a convicting court was without jurisdiction or authority to sentence a defendant, or that a
defendant’s sentence of imprisonment or other restraint has expired.” Hickman v. State, 153 S.W.3d
16, 20 (Tenn. 2004) (quoting State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)).
The petitioner bears the burden of establishing either a void judgment or an illegal confinement by
a preponderance of the evidence. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994). If the petitioner carries this burden, he is entitled to immediate relief. However, where the
allegations in a petition for writ of habeas corpus do not demonstrate that the judgment is void, a trial
court may correctly dismiss the petition without a hearing. McLaney v. Bell, 59 S.W.3d 90, 93
(Tenn. 2001) (citing T.C.A. § 29-21-109 (2000); see, e.g., Archer, 851 S.W.2d at 164 (parenthetical
omitted)). The Petitioner does not contend that his sentences have expired, thus, he is only entitled
to relief if his judgments are void.

        In his petition submitted to the trial court, the Petitioner asserted three grounds for habeas
corpus relief: the constitutionality of section 40-35-501(l)(2), Tennessee Code Annotated, the
voluntary nature of his guilty pleas, and the breach of his plea agreement by the State. These claims
do not entitle Petitioner to habeas corpus relief. First, the Petitioner's assertion that his guilty plea
was unknowing and involuntary is not cognizable in a habeas corpus action because even if true the
judgment would be rendered voidable, not void. See Bryan Pearson v. State, No. E2003-02597-
CCA-R3-CD, 2004 WL 1606982, at *2 (Tenn. Crim. App., at Knoxville, Jul. 16, 2004), perm. to
appeal denied, (Tenn. Nov. 8, 2004).

      Next, the Petitioner’s constitutional challenge to section 40-35-501(l)(2), Tennessee Code
Annotated, fails. Petitioner asserts that his sentence is void and illegal due to operation of section



                                                   2
40-35-501(l)(2), which extended the release eligibility period imposed by the trial court.1 In this
respect, he contends that section 40-35-501(l)(2) unconstitutionally extends the sentence imposed
by the trial court and deprives the Petitioner of his vested right to parole eligibility. In a similar
argument, Petitioner claims that the State breached the plea agreement because he was not provided
release eligibility at thirty percent service. The Petitioner’s arguments fail. Contrary to the
Petitioner’s argument, there is no constitutional or inherent right to be conditionally released before
the expiration of a prison sentence. State v. Sutton, 166 S.W.3d 686, 691 (Tenn. 2005) (citing
Greenholtz v. Inmates of the Neb. Penal and Corr. Complex, 442 U.S. 1, 7, 99 S. Ct. 2100 (1979);
Daniels v. Traughber, 984 S.W.2d 918, 924 (Tenn. Ct. App.1998); see also T. C. A. § 40-35- 503(b)
(2003) (stating that "[r]elease on parole is a privilege and not a right")). Tennessee Code Annotated
section 40-35-501 (2003), the statute addressing parole eligibility dates, does not provide a certainty
of parole for sentences greater than two years. Rather, it simply "provides no more than a mere hope
that the benefit will be obtained." Id. (citing Greenholtz, 442 U.S. at 11, 99 S. Ct. at 2100). The
operation of section 40-35-501(l)(2) does not extend the original sentence imposed by the trial court.
Thus, the Petitioner’s challenges to the propriety of his release eligibility date have no bearing upon
the validity of the convictions, and cannot be treated as a petition for writ of habeas corpus.


      The Petitioner failed to state a ground upon which habeas corpus relief can be granted.
Accordingly, the trial court properly dismissed the petition. The State’s motion is granted and the
judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal
Appeals.




                                                                 ___________________________________
                                                               JOHN EVERETT WILLIAMS, JUDGE




         1
           Tennessee Code Annotated section 40-35-501(l)(2) provides:
          The department of correction shall not certify an inmate for a parole grant hearing, other than an
          initial grant hearing, if, at the time the department of correction would otherwise have certified the
          inmate as eligible, the inmate is classified as maximum custody. Such decertification shall
          continue for the duration of such classification, and for a period of two (2) years thereafter.
It appears that the Petitioner committed a class B disciplinary infraction on or about August 7, 2003, resulting in a
classification of maximum custody.

                                                           3